JANVIER, J.
(dissenting). My associates are of the opinion that the question here presented is no longer an open one, having been settled by the Supreme Court in Keenan v. Whitehead, 15 La. Ann. 333.
I do not find that the views, expressed in the syllabus in that case were necessary to a decision, and the acceptance of that decision as determinative of the question involved here would establish a principle of which I cannot approve; i. e., that interest on a judgment which allows interest, but.which fails to fix the time at which it shall commence to run is, in all cases, collectible from the date of judicial demand.
In Keenan v. Whitehead, supra, the judgment as rendered read in part “with interest from the 15th day of December, at the rate of five per cent per annum.” In interpreting that judgment, it appeared that only one December 15th had intervened between the filing of the suit and the rendering of the judgment, and also that the judgment was rendered on a debt arising ex contractu, and that, for both of these reasons, the December 15th intended was of the year in which the suit had been filed. Manifestly no other December 15th could have been intended.
It was not necessary for the court to say, as it did say in the syllabus, that, “where a judgment on a debt, arising ex contractu, decrees interest, but is indefinite as to the time when it commences to run, the interest decreed must be considered as commencing on the day that the suit was instituted.”
I believe that the court, in the preparation of the syllabus, overlooked the fact that it was much broader than was. necessary and might establish an incorrect principle.
I am of the opinion that, where a judgment reads with interest and does not specify the date on which interest shall commence to run, it can be reasonably interpreted only as meaning with interest from the date of judgment.
I therefore respectfully dissent.